PER CURIAM.
We affirm the trial court’s order denying appellant’s motion to set aside an April 26, 1983 order concerning visitation, and the order granting the writ of ne exeat. We decline review of the order granting attorney’s fees since it does not fix the amount of the fee awarded. Thus, the issue of attorney’s fees is not ripe for appellate review. Hurtado v. Hurtado, 407 So.2d 627 (Fla. 4th DCA1981); Vanderslice v. Vanderslice, 396 So.2d 1185 (Fla. 4th DCA1981).
GUNTHER, STONE and PARIENTE, JJ., concur.